DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “f)    comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g)    in the event that the one or more image quality metrics do not satisfy the preselected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the preselected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset” in combination with the other limitations set forth in claim 1.
Regarding independent claim 9, the prior art does not teach and/or suggest “f)    comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g)    in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the preselected criteria, employing the current temporal resolution to perform full 
Regarding independent claim 17, the prior art does not teach and/or suggest “f)    comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g)    in the event that the one or more image quality metrics do not satisfy the preselected criteria, adjusting the temporal resolution and repeating operations b) to f); and h)    in the event that the one or more image quality metrics satisfy the preselected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset” in combination with the other limitations set forth in claim 17.
Regarding independent claim 18, the prior art does not teach and/or suggest “f) comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g)    in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h)    in the event that the one or more image quality metrics satisfy the preselected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset” in combination with the other limitations set forth in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu; Peng et al.	US 20150346303 A1 teaches system and method performing dynamic magnetic resonance imaging.
Trzasko; Joshua D.	US 10690740 B2 teaches a system and method for reconstructing images in a magnetic resonance imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 11, 2021